                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION

ARNELL LEE                                                                                 PLAINTIFF

                                                                       NO. 3:18CV00058-NBB-JMV

F. FIGUERON, Warden, ET AL.                                                            DEFENDANTS


                      ORDER REQUIRING SUBMISSION OF INMATE
                          TRUST ACCOUNT INFORMATION

        Before the court is the application of Arnell Lee for leave to proceed in this action filed

pursuant to 42 U.S.C. § 1983 without prepayment of costs or giving security therefor [2]. The

court, having reviewed the application, finds it well taken. Nevertheless, Plaintiff is obligated

to pay the full statutory filing fee for this action despite his eligibility for pauper status.

Accordingly, Plaintiff will be required to make monthly payments of 20 percent of the preceding

month’s income credited to his prisoner account until he has paid the total filing fee of $400.00.

28 U.S.C. §1915(b)(2). Therefore, before the motion is granted and before process issues for

any defendant, Plaintiff must, within fourteen (14) days of this date, submit address information

for the entity that is the custodian of his prison trust account in California. Plaintiff is warned

that failure to comply with this order may lead to dismissal of this action for failure to prosecute

and/or failure to obey an order of the court.

        THIS, the 17th day of October, 2018.



                                        /s/ Jane M. Virden
                                        U. S. Magistrate Judge
